Whitfield, , J.
The indictment herein sufficiently charges murder in the first degree, alleged to have been *193committed “-unlawfully and from a premeditated design to effect the death of ’ ’ the person killed, who was a man, and of course a human being, within the contemplation of the statutory definition of murder. Chap. 8470, Acts of 1921.
At the trial the court gave, among others, the following charges:
“8. If you find from the evidence beyond a reasonable doubt that the defendant unlawfully killed the deceased at the time and place and by the means charged in the indictment and that he did so of and from a premeditated on his part to effect the death of the deceased, then you should find him guilty of murder in the first degree, and this with or without recommendation to mercy-as you may determine.
“9. If you find from the evidence in this case beyond a reasonable doubt that the defendant unlawfully at the time and place and by the means alleged in the indictment killed the deceased as alleged in the indictment and that such killing was perpetrated by an act imminently dangerous to another and evincing a depraved mind regardless of human life although without any premeditated design to effect the death of any particular individual then you should find the defendant guilty of murder in the second degree. ’ ’
Though the defendant was convicted of murder in the first degree, the mere omission of the word “design” after the word “premeditated’ in the 8th charge is not on the whole record harmful or reversible error.
The word ‘ ‘ design ” is a part of the statutory definition of murder in the first degree, but the law does not expressly require the trial judge to give the statutory definition in. his charge to the jury. In. the 8th charge the court refers to the legal result of a finding on the evidence as stated and uses the words “premediated on his part to effect the *194death of the deceased, ’ ’ which reasonably should have conveyed to the minds of the jury the legal proposition that under the allegations of the indictment, premediation to effect the death of the deceased was essential to a finding of murder in the first degree, particularly when the next charge uses the words “premeditated design to effect the death ’ ’ in differentiating murder in the second degree from murder in the first degree. The evidence so clearly establishes a homicide from a premeditated design to effect the death of the deceased that the jury could not have been misled by the mere omission of the word ‘ ‘ design ’ ’ from the 8th charge.
The charges relative to self defense have sufficient bases in the evidence and they are not erroneous as matter of law.
As the evidence independently of the dying declaration amply supports the verdict, and no material errors of law or of procedure appear by the transcript, the judgment should be and is’ affirmed.
Ellis and West, J. J., concur.